Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter      11
                                                                                                                             Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                ANKA Behavioral Health, Incorporated

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  3480 Buskirk Ave, Suite 300
                                  Pleasant Hill, CA 94523
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Contra Costa                                                    Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https://www.ankabhi.org/


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                     Partnership (excluding LLP)
                                     Other. Specify:




              Case: 19-41025               Doc# 1       Filed: 04/30/19            Entered: 04/30/19 19:11:24                   Page 1 of 10
Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
Debtor    ANKA Behavioral Health, Incorporated                                                         Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                6232

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                          Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                A plan is being filed with this petition.
                                                                Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy              No.
     cases filed by or against
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                     Relationship
                                                 District                                 When                              Case number, if known




              Case: 19-41025                Doc# 1          Filed: 04/30/19            Entered: 04/30/19 19:11:24                       Page 2 of 10
Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
Debtor   ANKA Behavioral Health, Incorporated                                                    Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
                                           Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    real property or personal    Yes.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes.       Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                                25,001-50,000
    creditors                    50-99                                                                                      50,001-100,000
                                                                                 5001-10,000
                                 100-199                                        10,001-25,000                              More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion




             Case: 19-41025              Doc# 1          Filed: 04/30/19           Entered: 04/30/19 19:11:24                     Page 3 of 10
Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Case: 19-41025   Doc# 1   Filed: 04/30/19   Entered: 04/30/19 19:11:24   Page 4 of 10
Case: 19-41025   Doc# 1   Filed: 04/30/19   Entered: 04/30/19 19:11:24   Page 5 of 10
Case: 19-41025   Doc# 1   Filed: 04/30/19   Entered: 04/30/19 19:11:24   Page 6 of 10
Case: 19-41025   Doc# 1   Filed: 04/30/19   Entered: 04/30/19 19:11:24   Page 7 of 10
Fill in this information to identify the case:

Debtor name: ANKA Behavioral Health, Incorporated
United States Bankruptcy Court for the: Northern District of California
Case number (if known): 19-_____

                                                                                                                                ¨ Check if this is an
                                                                                                                                        amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims and Are Not Insiders                                                                                                             12/15

A list of creditors holding the 20 Largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
Largest unsecured claims.

    Name of creditor and complete      Name, telephone number,       Nature of the      Indicate if   Amount of unsecured claim
    mailing address, including zip     and email address of creditor claim              claim is      If the claim is fully unsecured, fill in only unsecured
    code                               contact                       (for example,      contingent,   claim amount. If claim is partially secured, fill in
                                                                     trade debts,       unliqui-      total claim amount and deduction for value of
                                                                     bank loans,        dated, or     collateral or setoff to calculate unsecured claim.
                                                                     professional       disputed
                                                                     services, and                    Total claim, if    Deduction for      Unsecured
                                                                     government                       partially          value of           claim
                                                                     contracts)                       secured            collateral or
                                                                                                                         setoff

1   BBVA COMPAS BANK                   Eli Noaln / Marianne Sasso     TRADE
                                       marianne.sasso@bbvacompass.com PAYABLE
                                                                                          ¨C                                                $746,856.53
    P.O. BOX 830139
    BIRMINGHAM AL 35283-0139                                                              ¨U
                                       Tel: (925) 344-9728 / (925)
                                       989-8333                                           ¨D
2   KAISER PERMANENTE                  Swati Arroyo                   TRADE               ¨C                                                $393,581.00
    FILE NUMBER 73030                  swati.arroyo@kp.org            PAYABLE
    P.O. BOX 60000                     Tel: (619) 542-7278                                ¨U
    SAN FRANCISCO CA 94160-3030
                                                                                          ¨D
3   HEALTH INFORMATION                 Tony Niemotka                  TRADE               ¨C                                                $265,276.24
    TECHNOLOGY CARE, LLC               tony.niemotka@HITCare.com      PAYABLE
    1310 REDWOOD WAY                   Tel: (925) 389-2181                                ¨U
    SUITE 125
    PETALUMA CA 94954
                                                                                          ¨D
4   BERKSHIRE HATHAWAY                 Stan Morrison                  TRADE               ¨C                                                $231,207.88
    HOMESTATE COMPANIES                Tel: (916) 770-5694            PAYABLE
    P.O. BOX 881236                                                                       ¨U
    SAN FRANCISCO CA 94188
                                                                                          ¨D
5   RIVERSIDE COUNTY MENTAL                                           TRADE               ¨C                                                $228,831.60
    HEALTH                             Tel: (951) 358-4553            PAYABLE
    ATTN: REVENUE SECTION                                                                 ¨U
    P O BOX 7549
    RIVERSIDE CA 92513-7549
                                                                                          ¨D
6   DELL FINANCIAL SERVICES            Matei Stamate                  TRADE               ¨C                                                $225,944.91
    PAYMENT PROCESSING CNTR            Matei_Stamate@Dellteam.com     PAYABLE
    P.O. BOX 5292                      Tel: (800) 624-9897                                ¨U
    CAROL STREAM IL 60197-5292         Fax: 512-283-9406
                                                                                          ¨D
7   CALLTOWER, INC.                    Shawn Hansen                   TRADE               ¨C                                                $207,724.03
    10701 S. RIVER FRONT PKWY          bengland@calltower.com         PAYABLE
    SUITE 450                          Tel: (385) 259-6210                                ¨U
    SOUTH JORDAN UT 84095
                                                                                          ¨D


           Case: 19-41025
Official Form 204
                               Doc# 1 Filed: 04/30/19 Entered: 04/30/19 19:11:24 Page 8 of 10
                    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   Page 1
Debtor   ANKA Behavioral Health, Incorporated                                                                  Case number (if known) 19-_____

    Name of creditor and complete    Name, telephone number,       Nature of the      Indicate if   Amount of unsecured claim
    mailing address, including zip   and email address of creditor claim              claim is      If the claim is fully unsecured, fill in only unsecured
    code                             contact                       (for example,      contingent,   claim amount. If claim is partially secured, fill in
                                                                   trade debts,       unliqui-      total claim amount and deduction for value of
                                                                   bank loans,        dated, or     collateral or setoff to calculate unsecured claim.
                                                                   professional       disputed
                                                                   services, and                    Total claim, if    Deduction for      Unsecured
                                                                   government                       partially          value of           claim
                                                                   contracts)                       secured            collateral or
                                                                                                                       setoff

8   UNITED HEALTHCARE                Kurt Masters                           TRADE       ¨C                                                $111,842.87
    DEPT #6940                       Kurt.Masters@uhc.com                   PAYABLE
    LOS ANGELES CA 90084-6940        Tel: 916-403-0676                                  ¨U
                                                                                        ¨D
9   ENTERPRISE FLEET SERVICES        Michael Kerbey                         TRADE       ¨C                                                $101,940.06
    CUSTOMER BILLING                 Michael.Kerbey@efleets.com             PAYABLE
    P O BOX 800089                   Tel: (650) 685-6002                                ¨U
    KANSAS CITY MO 64180-0089
                                                                                        ¨D
10 ROBERT HALF MANAGEMENT            Renee Sanchez-Morales
                                     Renee.Sanchez-Morales@roberthalf.com
                                                                            TRADE       ¨C                                                $95,367.63
   RESOURCES                                                                PAYABLE
   P.O. BOX 743295                   Tel: (800) 356-1994                                ¨U
   LOS ANGELES CA 90074-3295
                                                                                        ¨D
11 COLLINS COLLINS MUIR &            Ryan J. Kohler, Esq.                   TRADE       ¨C                                                $93,994.24
   STEWART LLP                       Tel: (626) 243-1100                    PAYABLE
   1100 EL CENTRO STREET                                                                ¨U
   SOUTH PASADENA CA 91030
                                                                                        ¨D
12 501 (c) AGENCIES TRUST            Candy Anaya                            TRADE       ¨C                                                $92,582.16
   400 RACE STREET # 200             Tel: (800) 442-4867                    PAYABLE
   SAN JOSE CA 95126                                                                    ¨U
                                                                                        ¨D
13 METLIFE - GROUP BENEFITS          Rhonda Swaggerty
                                     rhonda.swaggerty@metlifeservice.com
                                                                            TRADE       ¨C                                                $89,396.64
   P.O. BOX 804466                                                          PAYABLE
   KANSAS CITY MO 64180-4466         Tel: (816) 204-3246                                ¨U
                                                                                        ¨D
14 MOSIAC NETWORX LLC                Peter Herschkorn                       TRADE       ¨C                                                $89,088.16
   DEPT LA 24111                     peter@mosaicnetworx.com                PAYABLE
   PASADENA CA 91185-4111            Tel: (415) 507-1770                                ¨U
                                                                                        ¨D
15 STAPLES ADVANTAGE                 Gloria J Cuomo                         TRADE       ¨C                                                $83,820.68
   DEPT LA                           gloria.cuomo@staples.com               PAYABLE
   P.O. BOX 83689                    Tel: (803) 333-8550                                ¨U
   CHICAGO IL 60696-3689
                                                                                        ¨D
16 CREDIBLE BEHAVIORAL               robert.ricci@credibleinc.com
                                     Tel: (301) 652-9500 x1335
                                                                            TRADE       ¨C                                                $78,739.46
   HEALTH, INC.                                                             PAYABLE
   P.O. BOX 34456                                                                       ¨U
   WEST BETHESDA MD 20817
                                                                                        ¨D
17 EMPLOYMENT DEVELOPMENT                                                   TRADE       ¨C                                                $74,121.57
   DEPT.                             Tel: (916) 464-0646                    PAYABLE
   P.O. BOX 989061                                                                      ¨U
   WEST SACRAMENTO CA 95798-
   9061
                                                                                        ¨D
18 INTERNAL REVENUE SERVICE                                                 TRADE       ¨C                                                $70,717.84
   DEPARTMENT OF THE                 Tel: (877) 829-5500                    PAYABLE
   TREASURY                                                                             ¨U
   OGDEN UT 84201-0039
                                                                                        ¨D
19 MAXIM STAFFING SOLUTIONS,         Ryan Wasser                            TRADE       ¨C                                                $66,801.01
   INC.                              Tel: (443) 510-8550                    PAYABLE
   7227 LEE DEFOREST DR.                                                                ¨U
   COLUMBIA MD 21046
                                                                                        ¨D

           Case: 19-41025
Official Form 204
                               Doc# 1 Filed: 04/30/19 Entered: 04/30/19 19:11:24 Page 9 of 10
                    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                 Page 2
Debtor   ANKA Behavioral Health, Incorporated                                                              Case number (if known) 19-_____

   Name of creditor and complete    Name, telephone number,       Nature of the   Indicate if   Amount of unsecured claim
   mailing address, including zip   and email address of creditor claim           claim is      If the claim is fully unsecured, fill in only unsecured
   code                             contact                       (for example,   contingent,   claim amount. If claim is partially secured, fill in
                                                                  trade debts,    unliqui-      total claim amount and deduction for value of
                                                                  bank loans,     dated, or     collateral or setoff to calculate unsecured claim.
                                                                  professional    disputed
                                                                  services, and                 Total claim, if    Deduction for      Unsecured
                                                                  government                    partially          value of           claim
                                                                  contracts)                    secured            collateral or
                                                                                                                   setoff

20 LOCUMTENENS HOLDINGS, LLC        Kris Weir                     TRADE             ¨C                                                $61,199.94
   2655 NORTHWINDS PARKWAY          Tel: (678) 690-7358           PAYABLE
   ALPHARETTA GA 30009                                                              ¨U
                                                                                    ¨D




          Case: 19-41025
Official Form 204
                              Doc# 1 Filed: 04/30/19 Entered: 04/30/19 19:11:24 Page 10 of 10
                    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                             Page 3
